EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made
effective as of October 1, 2013 (the “Effective Date”), is between Navigant
Consulting, Inc., a Delaware corporation (the “Company”), and Monica M. Weed
(the “Executive”).

RECITALS

A. The Company and Executive entered into an Employment Agreement dated as of
November 3, 2008 (as amended, the “Prior Agreement”).

B. The Company desires to continue to obtain the benefits of the Executive’s
knowledge, skills, and experience by employing the Executive as its Executive
Vice President, General Counsel and Secretary upon the terms and subject to the
conditions of this Agreement, which represents an amendment of the terms and
conditions of the Prior Agreement.

C. The Executive desires to be employed by the Company in such position upon the
terms and subject to the conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to continue to employ the Executive, and the Executive agrees to
be employed by the Company, for the period stated in Paragraph 2 hereof.

2. Employment Term. The term of the Executive’s continued employment by the
Company under this Agreement will begin on the Effective Date, and will
continue, subject to earlier termination as provided in Paragraph 7 hereof,
until March 31, 2017 (the “Employment Term”); provided, however, that in the
event a Change of Control (as defined in Paragraph 8(d)) occurs prior to the end
of the Employment Term, the Employment Term shall end on the later to occur of:
(a) March 31, 2017, or (b) the second (2nd) anniversary of the date of the
Change of Control. To the extent either or both parties desire to continue
Executive’s employment beyond the Employment Term, each such party agrees to
notify the other of this fact on or prior to December 31, 2016.

3. Position and Responsibilities. (a) During the Employment Term, the Executive
agrees to serve the Company, and the Company shall employ the Executive as its
Executive Vice President, General Counsel and Secretary. During the Employment
Term, the Executive shall possess such broad powers and perform such duties and
functions as are normally incident to the positions of Executive Vice President,
General Counsel and Secretary with an entity of an equivalent size and nature as
the Company. Unless the parties agree otherwise, Executive’s base office shall
be located in Chicago, Illinois.



--------------------------------------------------------------------------------

Monica M. Weed

(b) During the Employment Term, the Executive also agrees to serve, if elected,
as an officer and director of any direct or indirect subsidiary of the Company
without additional compensation. Upon the date of Separation from Service (as
defined below), the Executive shall be deemed to resign from any position with
the Company or any of its subsidiaries, including, but not limited to, as an
officer or member of the Board or the board of directors (or equivalent) of any
such subsidiary as applicable.

4. Performance of Duties; Commitment of Time. During the Employment Term, the
Executive shall discharge the following obligations:

(a) Except for illness, reasonable vacation periods, and reasonable leaves of
absence, the Executive shall, subject to Paragraph 4(c) hereof, devote her best
efforts and full business time, attention and skills to the business and affairs
of the Company and its subsidiaries, affiliates and divisions, as such business
and affairs now exist and as they may be hereafter changed or added to.

(b) The Executive shall report directly to the Chief Executive Officer of the
Company (the “CEO”), and she shall perform all of her duties in accordance with
such reasonable directions, requests, rules and regulations as are specified by
the CEO in connection with her employment.

(c) Nothing herein shall preclude the Executive from devoting such reasonable
time as required to serve, or to continue to serve, on the boards of directors
of, or to hold any other offices or positions in or with respect to, other
companies, organizations or entities, provided that: (i) the Executive gives
prior notice to the Company of such other activities, (ii) such other activities
do not violate Paragraph 6 hereof, and (iii) such other activities have no
material effect on the time the Executive is required to spend in connection
with the services required of her hereunder.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Term, the Executive will receive an
annual salary, payable in monthly or more frequent installments, of $450,000
subject to authorized withholding and other required deductions. The annual
salary will be reviewed annually by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”) and, if appropriate,
adjusted (but not decreased except as set forth in clause (1) of Paragraph 7(c)
below) by the Committee in its sole discretion. Such annual salary, as so
adjusted, is hereinafter referred to as the “Base Salary.”

(b) Annual Cash Incentive Bonus. During the Employment Term, the Executive will
be eligible to receive an annual cash incentive bonus (“Annual Bonus”) based
upon the Executive’s and the Company’s achievement of annual performance goals
or objectives established by the Committee. The Executive shall have a target
Annual Bonus equal to 75% of

 

2



--------------------------------------------------------------------------------

Monica M. Weed

 

the Base Salary. The Committee shall have the sole discretion to determine
whether the annual performance goals and objectives have been met. Payment shall
be subject to and made in accordance with the Navigant Consulting, Inc. Annual
Incentive Plan, as may be amended from time to time (but in no event shall the
Annual Bonus be paid later than March 15th of the calendar year immediately
following the year in which such compensation is earned).

(c) Long-Term Incentive Compensation During the Employment Term, the Executive
will be eligible to receive long-term incentive compensation based upon the
Executive’s and the Company’s achievement of performance goals or objectives
established by the Committee. The Committee shall have the sole discretion to
determine the amount and terms of any long-term incentive compensation and
whether the performance goals and objectives applicable to any long-term
incentive compensation have been met.

(d) Legal Fees. The Company shall reimburse the Executive for any legal fees and
expenses incurred by the Executive in connection with the review, negotiation,
execution and delivery of this Agreement, in an amount not to exceed $15,000.

(e) Employee Benefits and Perquisites. During the Employment Term, the Executive
will be entitled to receive all benefits and perquisites of employment generally
available to other members of the Company’s senior executive management, upon
her satisfaction of the eligibility or participation criteria therefor. The
Company reserves the right to modify employee benefits and perquisites at its
discretion.

(f) Reimbursement of Business Expenses. The Company shall pay or reimburse the
Executive during the Employment Term or thereafter, in accordance with its
normal policies and practices, for all reasonable business expenses incurred by
the Executive during the Employment Term in connection with the performance of
her obligations hereunder. The Executive shall produce accounts and vouchers or
other reasonable evidence of expenses incurred or payments made by the
Executive, all in accordance with the Company’s regular procedures in effect
from time to time and in form suitable to establish the validity and
deductibility of such expenses for tax purposes.

(g) Withholding Taxes. There shall be deducted and withheld from the Base Salary
and all other compensation payable to the Executive during or for the Employment
Term any and all amounts required to be deducted or withheld under the
provisions of any statute, regulation, ordinance or order.

6. Obligations of the Executive During and After Employment.

(a) The Executive acknowledges and agrees that solely by virtue of her
employment by, and relationship with, the Company, she will acquire
“Confidential Information,” as defined in subparagraph (vii) below, as well as
special knowledge of the Company’s business and its relationships with its
clients and employees, and that, but for her association with the Company, the
Executive will not have had access to said Confidential Information or knowledge
of said relationships. The Executive further acknowledges and agrees: (1) that
the Company has long term relationships with its clients and employees, and that
those relationships were developed at

 

3



--------------------------------------------------------------------------------

Monica M. Weed

 

great expense and difficulty to the Company over several years of close and
continuing involvement; (2) that the Company’s relationships with its clients
and employees are and will continue to be valuable, special and unique assets of
the Company and (3) that the Company has the following protectable interests
that are critical to its competitive advantage in the industry and would be of
demonstrable value in the hands of a competitor: Company-specific information
concerning revenues, costs, margins, marketing strategies, employees,
compensation systems, employee benefits, corporate development plans and
opportunities, financial, accounting and corporate governance systems, and
concepts, ideas, and other matters not generally known to the public. The
Company acknowledges and agrees that such protectable interests do not include
information properly in the public domain, or the generalized knowledge, skills
and know-how possessed by the Executive, whether as a result of her employment
or otherwise. In return for the consideration described in this Agreement, the
Executive hereby represents, warrants and covenants as follows:

(i) The Executive has executed and delivered this Agreement as her free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to her, and that the duties and obligations imposed on her
hereunder are fair and reasonable and will not prevent her from earning a
comparable livelihood following the termination of her employment with the
Company;

(ii) The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative if she so
chooses;

(iii) The execution and delivery of this Agreement by the Executive does not
conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound;

(iv) The Executive agrees that, during the time of her employment with the
Company and for a period of one year after termination of the Executive’s
employment for any reason whatsoever or for no reason, whether voluntary or
involuntary, the Executive will not, except on behalf of the Company, anywhere
in North America or in any other place or venue where the Company or any
affiliate, subsidiary or division thereof now conducts or operates, or may
conduct or operate, its business prior to the date of the Executive’s
termination of employment:

(A) directly or indirectly, contact, solicit or direct any person, firm,
corporation, association, or other entity to contact or solicit, any of the
Company’s clients or prospective clients (as they are hereinafter defined) for
the purpose of selling or distributing or attempting to sell or distribute, any
products and/or services in competition with the Company to its clients. In
addition, the Executive will not disclose the identity of any such clients or
prospective clients, or any part thereof, to any person, firm, corporation,
association, or other entity for any reason or purpose whatsoever, except to the
extent: (1) required by any

 

4



--------------------------------------------------------------------------------

Monica M. Weed

 

law, regulation or order of any court or regulatory commission, department or
agency, provided that the Executive gives prompt notice of such requirement to
the Company to enable the Company to seek an appropriate protective order, or
(2) such disclosure is necessary to perform properly the Executive’s duties
under this Agreement or to comply with this Agreement;

(B) directly or indirectly, solicit on her own behalf or on behalf of any other
person, the services of any person who is an employee of the Company, nor
solicit any of the Company’s employees to terminate employment with the Company;
and

(C) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Company’s competitors (as hereinafter defined);

(v) The scope described above is necessary and reasonable in order to protect
the Company in the conduct of its business and that, if the Executive becomes
employed by another employer, she shall be required to disclose the existence of
this Paragraph 6 to such employer and the Executive hereby consents to and the
Company is hereby given permission to disclose the existence of this Paragraph 6
to such employer;

(vi) For purposes of this Paragraph 6, “client” shall be defined as any person,
firm, corporation, association, or entity that purchased any type of product
and/or service from the Company or is or was doing business with the Company
within the twelve (12)-month period immediately preceding termination of the
Executive’s employment. For purposes of this Paragraph 6, “prospective client”
shall be defined as any person, firm, corporation, association, or entity
contacted or solicited in writing by the Company or that contacted the Company
within the twelve (12)-month period immediately preceding the termination of the
Executive’s employment for the purpose of having such persons, firms,
corporations, associations, or entities become a client of the Company. For
purposes of this Paragraph 6, the Company’s competitors shall include any
business that provides consulting services in actual and substantial competition
with the Company, including but not limited to FTI Consulting, Inc., Charles
River Associates, Inc., Huron Consulting Group, Inc., Berkeley Research Group,
Duff and Phelps Corporation, and any successors to these companies;

(vii) Both during her employment and thereafter she will not, for any reason
whatsoever, use for herself or disclose to any person not employed by the
Company any “Confidential Information” of the Company acquired by the Executive
during her relationship with the Company, except to the extent that such
Confidential Information: (A) becomes a matter of public record or is published
in a newspaper, magazine or other periodical, or in other media, available to
the general public, other than as a result of any act or omission of the
Executive, (B) is required to be disclosed by law, regulation or order of any
court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (C) in the Executive’s
reasonable

 

5



--------------------------------------------------------------------------------

Monica M. Weed

 

judgment, is required to be disclosed in order to perform properly the
Executive’s duties under this Agreement. The Executive further agrees to use
Confidential Information solely for the purpose of performing duties with the
Company and further agrees not to use Confidential Information for her own
private use or commercial purposes. The Executive agrees that “Confidential
Information” includes but is not limited to: (1) any financial, engineering,
business, planning, operations, services, potential services, products,
potential products, technical information and/or know-how, organization charts,
formulas, business plans, production, purchasing, marketing, pricing, sales,
profit, personnel, customer, broker, supplier, or other lists or information of
the Company; (2) any papers, data, records, processes, methods, techniques,
systems, models, samples, devices, equipment, compilations, invoices, client
lists, or documents of the Company; (3) any confidential information or trade
secrets of any third party provided to the Company in confidence or subject to
other use or disclosure restrictions or limitations; and (4) any other
information, written, oral, or electronic, whether existing now or at some time
in the future, and whether pertaining to current or future developments, which
pertains to the Company’s affairs or interests or with whom or how the Company
does business. The Company acknowledges and agrees that Confidential Information
does not include information properly in the public domain, or the generalized
knowledge, skills and know-how possessed by the Executive, whether as a result
of her employment or otherwise;

(viii) During her employment, the Executive will not remove from the Company’s
premises any documents, records, files, notebooks, correspondence, reports,
video or audio recordings, computer printouts, computer programs, computer
software, price lists, microfilm, drawings, or other similar documents
containing Confidential Information, including copies thereof, whether prepared
by her or others, except as her duties under this Agreement shall require, and
in such cases, will promptly return such items to the Company. Upon termination
of her employment with the Company, all such items including summaries or copies
thereof, then in the Executive’s possession, shall be returned to the Company
immediately;

(ix) All ideas, inventions, designs, processes, discoveries, enhancements,
plans, writings, and other developments or improvements (the “Inventions”)
conceived by the Executive, alone or with others, during the term of her
employment, whether or not during working hours, that are within the scope of
the Executive’s business operations or that relate to any of the Company’s work
or projects (including any and all inventions based wholly or in part upon ideas
conceived during the Executive’s employment with the Company), are the sole and
exclusive property of the Company. The Executive further agrees that: (1) she
will promptly disclose all Inventions to the Company and hereby assigns to the
Company all present and future rights she has or may have in those Inventions,
including without limitation those relating to patent, copyright, trademark or
trade secrets; and (2) all of the Inventions eligible under the copyright laws
are “works made for hire.” At the request of and without charge to the Company
and without cost to the Executive, the Executive will do all things deemed by
the Company to be reasonably necessary to perfect title to the Inventions in the
Company and to assist in obtaining for the Company such patents, copyrights or
other protection as may be provided under law

 

6



--------------------------------------------------------------------------------

Monica M. Weed

 

and desired by the Company, including but not limited to executing and signing
any and all relevant applications, assignments or other instruments.
Notwithstanding the foregoing, pursuant to the Employee Patent Act, Illinois
Public Act 83-493, the Company hereby notifies the Executive that the provisions
of this subparagraph (ix) shall not apply to any Inventions for which no
equipment, supplies, facility or trade secret information of the Company was
used and which were developed entirely on the Executive’s own time, unless
(1) the Invention relates: (i) to the business of the Company, or (ii) to actual
or demonstrably anticipated research or development of the Company, or (2) the
Invention results from any work performed by the Executive for the Company;

(x) All client lists, supplier lists, and client and supplier information are
and shall remain the exclusive property of the Company, regardless of whether
such information was developed, purchased, acquired, or otherwise obtained by
the Company or the Executive. The Executive also agrees to furnish to the
Company on demand at any time during her employment, and upon the termination of
her employment, any records, notes, computer printouts, computer programs,
computer software, price lists, microfilm, or any other documents related to the
Company’s business, including originals and copies thereof; and

(xi) The Executive may become aware of “material” nonpublic information relating
to clients whose stock is publicly traded. The Executive acknowledges that she
is prohibited by law as well as by Company policy from trading in the shares of
such clients while in possession of such information or directly or indirectly
disclosing such information to any other persons so that they may trade in these
shares. For purposes of this subparagraph (xi), “material” information may
include any information, positive or negative, which might be of significance to
an investor in determining whether to purchase, sell or hold the stock of
publicly traded clients. Information may be significant for this purpose even if
it would not alone determine the investor’s decision. Examples include a
potential business acquisition, internal financial information that departs in
any way from what the market would expect, the acquisition or loss of a major
contract, or an important financing transaction.

(b) Remedy for Breach. The Executive agrees that in the event of a material
breach or threatened material breach of any of the covenants contained in this
Paragraph 6, the Company will have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.

(c) Blue-Penciling. The Executive acknowledges and agrees that the
noncompetition and nonsolicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court or arbitrator determines that any of said
noncompetition and other restrictive covenants and agreements, or any part
thereof, is unenforceable because of the duration or geographic scope of such
provision or otherwise, such court or arbitrator will have the power to reduce
the duration, geographic scope or other scope of such provision, as the case may
be, and, in its reduced form, such provision will then be enforceable to the
maximum extent permitted by applicable law.

 

7



--------------------------------------------------------------------------------

Monica M. Weed

 

7. Termination of Employment.

(a) Termination as a Result of Death or Disability. The Executive’s employment
with the Company shall terminate automatically upon the Executive’s death during
the Employment Term. If the Disability of the Executive has occurred during the
Employment Term (pursuant to the definition of “Disability” set forth below),
the Company may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the thirtieth (30th) day after
receipt of such notice by the Company (the “Disability Effective Date”),
provided that, within the thirty (30) days after receipt of notice, the
Executive shall not have returned to substantial performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company for 120 consecutive
days, or a total of 180 days in any twelve (12)-month period, as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician jointly selected by the Company and the Executive or
the Executive’s legal representative, or, if the parties cannot agree on the
selection of such physician then each shall choose a physician and the two
physicians shall jointly select a physician to make such binding determination.

(b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Term for Cause at any time upon
written notice from the Company specifying such Cause and the expiration of the
cure period specified below, and thereafter, the Company’s obligations hereunder
(other than the obligation to pay any accrued salary or benefit) shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the Company shall have given the Executive written notice specifying
the conduct alleged to have constituted such Cause. The Executive shall have
thirty (30) days to cure the matters specified in the notice delivered by the
Board (to the extent that such matters are curable). For purposes of this
Agreement, “Cause” shall mean the Executive’s willful misconduct, dishonesty or
other willful actions (or willful failures to act) which are materially and
demonstrably injurious to the Company, or a material breach by the Executive of
one or more terms of this Agreement, which shall include the Executive’s
habitual neglect of the material duties required of her under this Agreement.
For purposes of this Paragraph 7(b), no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based on the advice of counsel for the Company shall be
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. In addition, Executive’s employment shall
be deemed to have terminated for Cause if, within six (6) months after the date
of Executive’s Separation from Service (as hereinafter defined), based on facts
and circumstances discovered after the Executive’s employment has terminated,
the Board determines in good faith after appropriate investigation that the
Executive committed an act during the Employment Term that would have justified
a termination for Cause.

 

8



--------------------------------------------------------------------------------

Monica M. Weed

 

(c) Termination by the Executive for Good Reason. The Executive’s employment
with the Company may be terminated by the Executive for Good Reason upon written
notice from the Executive specifying such Good Reason and the expiration of the
cure period specified below; provided, however, that such written notice shall
not be delivered until after the Executive shall have given the Company written
notice specifying the conduct alleged to have constituted such Good Reason which
notice shall be provided within ninety (90) days of the initial existence of the
circumstances constituting Good Reason. The Company shall have thirty (30) days
to cure the matters specified in the notice delivered to the Board and, if
uncured, the Executive must terminate her employment with the Company within six
(6) months after the initial existence of the circumstances constituting Good
Reason in order for such termination to be considered to be for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions, if taken without the express written consent of the Executive: (1) a
material diminution in the Base Salary (excluding a reduction in compensation
similarly affecting all or substantially all of the Company’s executive
officers); (2) a change in reporting relationship such that the Executive no
longer directly reports to the Chief Executive Officer of the Company; (3) a
material diminution in the Executive’s authority, duties or responsibilities;
(4) relocation of Executive’s base office to an office that is more than fifty
(50) miles from Executive’s base office prior to such relocation; or (5) any
other action or inaction that constitutes a material breach by the Company of
this Agreement.

(d) Termination by the Company Other Than for Cause or Disability or Termination
by the Executive Without Good Reason. The Executive’s employment with the
Company may be terminated on written notice at any time during the Employment
Term by the Company other than for Cause or Disability or by the Executive
without Good Reason.

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
written notice which: (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (3) specifies
the termination date (which date shall be not more than thirty (30) days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

8. Obligations of the Company upon Termination of Employment. Except as
otherwise delayed pursuant to Paragraph 11 hereof relating to the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
Specified Employees (as defined therein), the following provisions shall apply:

 

9



--------------------------------------------------------------------------------

Monica M. Weed

 

(a) Termination by the Company Other Than for Cause, Death or Disability or by
the Executive for Good Reason. If, during the Employment Term, the Executive
incurs a “Separation from Service” within the meaning of Section 409A of the
Code (a “Separation from Service”) by reason of: (1) the Company’s termination
of the Executive’s employment other than for Cause, death or Disability, or
(2) the Executive’s resignation from employment for Good Reason, then:

(i) the Company shall pay to the Executive in a lump sum in cash on the
thirtieth (30th) day after the date of Separation from Service (or, in the event
any amounts due cannot be determined within this period, as soon thereafter as
is practicable in accordance with U.S. Treasury Regulation § 1.409A-3(d),
relating to administrative delays) and subject to the Executive’s execution and
non-revocation of a General Release and Waiver Agreement in a form reasonably
acceptable to the Company (“General Release and Waiver Agreement”), an amount
equal to one (1.0) times the sum of: (A) the Executive’s then current Base
Salary (which, in the case of a termination by Executive for Good Reason
pursuant to clause (1) of Paragraph 7(c) above, shall be the Base Salary in
effect immediately prior to the reduction in Base Salary giving rise to the
right to terminate for Good Reason pursuant to such clause), plus (B) the
average of her Annual Bonuses for the three most recently completed years;

(ii) the Company shall pay to the Executive, (A) to the extent earned but not
yet paid, her Annual Bonus for the year preceding the year in which the
Separation from Service occurs in an amount determined by the Committee and
subject to the terms and conditions of the Company’s annual bonus or incentive
plan as then in effect and (B) a prorated Annual Bonus for the year in which the
Separation from Service occurs, each payable in a lump sum in cash within sixty
(60) days after the date of Separation from Service (or as soon thereafter as is
practicable, but in no event later than the March 15th occurring immediately
following the year in which such Separation from Service occurs). The prorated
Annual Bonus shall be determined based on an estimate of the Executive’s and the
Company’s achievement of the applicable performance goals or objectives for the
period before the date of Separation from Service, as determined by the
Committee, and the terms and conditions of the Company’s annual bonus or
incentive plan as then in effect, and prorated to reflect the number of days out
of 365 during which the Executive was employed by Company during the year of
Separation from Service, including the date of Separation from Service; provided
that the estimate of Company performance for the period before the date of
Separation from Service shall be reconciled with the Company’s actual
performance after the year of Separation from Service and the Committee shall
make any necessary adjustment in the amount payable; and provided, further, that
in the event of any underpayment/overpayment based on such reconciliation, the
Company shall promptly pay to the Executive the amount of any underpayment or
the Executive shall promptly pay to the Company the amount of any overpayment,
as the case may be;

(iii) the Company shall pay to the Executive after the date of Separation from
Service on a monthly basis an amount equal to the monthly amount of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) continuation
coverage premium for such month, at the same level and cost to the Executive as
immediately preceding the date of Separation from Service, under the Company
group medical plan in which she participated immediately preceding the date of
Separation from Service, less

 

10



--------------------------------------------------------------------------------

Monica M. Weed

 

the amount of the Executive’s portion of such monthly premium as in effect
immediately preceding the date of Separation from Service, until the earlier of:
(A) twelve (12) months after the date of Separation from Service, or (B) the
Executive and her family have become eligible for substantially similar
healthcare coverage or become entitled to Medicare coverage; and

(iv) The provisions of this Paragraph 8(a) shall not affect any rights of the
Executive under the Company’s benefit plans or programs.

(b) Termination due to Death or Disability of the Executive. If, during the
Employment Term, the Executive incurs a Separation from Service by reason of:
(1) the Executive’s death, or (2) the Company’s termination of the Executive’s
employment due to the Executive’s Disability, then:

(i) the Company shall pay to the Executive, (A) to the extent earned but not yet
paid, her Annual Bonus for the year preceding the year in which the date of
Separation from Service occurs in an amount determined by the Committee and
subject to the terms and conditions of the Company’s annual bonus or incentive
plan as then in effect and (B) a prorated Annual Bonus for the year in which
Separation from Service occurs, each payable in a lump sum in cash within sixty
(60) days after the date of Separation from Service (or as soon thereafter as is
practicable, but in no event later than the March 15th occurring immediately
following the year in which such Separation from Service occurs). The prorated
Annual Bonus shall be determined based on an estimate of the Executive’s and the
Company’s achievement of the applicable performance goals or objectives for the
period before the date of Separation from Service, as determined by the
Committee, and the terms and conditions of the Company’s annual bonus or
incentive plan as then in effect, and prorated to reflect the number of days out
of 365 during which the Executive was employed by Company during the year of the
Separation from Service, including the date of Separation from Service; provided
that the estimate of Company performance for the period before the date of
Separation from Service shall be reconciled with actual performance after the
year of Separation from Service and the Committee shall make any necessary
adjustment in the amount payable; and provided, further, that in the event of
any underpayment/overpayment based on such reconciliation, the Company shall
promptly pay to the Executive the amount of any underpayment or the Executive
shall promptly pay to the Company the amount of any overpayment, as the case may
be; and

(ii) the Company shall pay to the Executive (or to the Executive’s family in the
event of her death) after the date of Separation from Service on a monthly basis
an amount equal to the monthly amount of the COBRA continuation coverage premium
for such month, at the same level and cost to the Executive (or the Executive’s
family in the event of her death) as immediately preceding the date of
Separation from Service, under the Company group medical plan in which she
participated immediately preceding the date of Separation from Service, less the
amount of the Executive’s portion of such monthly premium as in effect
immediately preceding the date of Separation from Service, until the earlier of:
(A) twelve (12) months after the date of Separation from Service, or (B) the
Executive and her family have become eligible for substantially similar
healthcare coverage or become entitled to Medicare coverage.

 

11



--------------------------------------------------------------------------------

Monica M. Weed

 

(c) Termination by the Company for Cause or by the Executive other than for Good
Reason. If, during the Employment Term, the Executive incurs a Separation from
Service by reason of: (1) the Company’s termination of the Executive’s
employment for Cause, or (2) the Executive’s resignation, excluding a
resignation by her for Good Reason, then the Company shall have no further
obligation to the Executive other than the obligation to pay to the Executive:
(A) the Base Salary through the date of Separation from Service, and (B) any
other compensation and benefits due to the Executive in accordance with this
Agreement or any other plan or arrangement, in each case to the extent
theretofore unpaid.

(d) Termination following Change of Control. If (1) during the one-year period
following a Change of Control, the Executive incurs a Separation from Service by
reason of: (A) the Company’s termination of the Executive’s employment other
than for Cause, death or Disability or (B) the Executive’s resignation from
employment for Good Reason, or (2) during the six (6)-month period preceding a
Change of Control, the Company terminates the Executive’s employment other than
for Cause, death or Disability, in anticipation of a Change of Control
transaction that the Board is actively considering at the time of such
termination of employment and that is ultimately consummated, then:

(i) the Company shall pay to the Executive in a lump sum in cash on the
thirtieth (30th) day after the date of Separation from Service (or, in the event
any amounts due cannot be determined within this period, as soon thereafter as
is practicable in accordance with U.S. Treasury Regulation § 1.409A-3(d),
relating to administrative delay) and subject to the Executive’s execution and
non-revocation of a General Release and Waiver Agreement, an amount equal to two
(2.0) times the sum of: (A) the Base Salary as of the date of the Change of
Control (which, in the case of a termination by Executive for Good Reason
pursuant to clause (1) of Paragraph 7(c) above, shall be the Base Salary in
effect immediately prior to the reduction in Base Salary giving rise to the
right to terminate for Good Reason pursuant to such clause), plus (B) the
average of her Annual Bonuses for the three most recently completed years prior
to the date of the Change of Control; provided that, if the Company terminates
the Executive’s employment other than for Cause, death or Disability, in
anticipation of a Change of Control transaction that the Board is actively
considering, payments shall be made under Paragraph 8(a) above on the thirtieth
(30th) day after the date of Separation from Service and the additional one
(1.0) times payment provided for under this subparagraph (i) shall be made
within sixty (60) days after the date the Change of Control is ultimately
consummated;

(ii) the Company shall pay to the Executive, to the extent earned but not yet
paid, her Annual Bonus for the year preceding the year in which the date of
Separation from Service occurred in an amount determined by the Committee and
subject to the terms and conditions of the Company’s annual bonus or incentive
plan as then in effect, payable in a lump sum in cash within sixty (60) days
after the date of Separation from Service (or as soon thereafter as is
practicable, but in no event later than the March 15th occurring immediately
following the year in which such Separation from Service occurs);

 

12



--------------------------------------------------------------------------------

Monica M. Weed

 

(iii) the Company shall pay to the Executive a prorated Annual Bonus for the
year in which termination occurs, payable in a lump sum in cash within sixty
(60) days after the date of Separation from Service (or as soon thereafter as is
practicable, but in no event later than the March 15th occurring immediately
following the year in which such Separation from Service occurs) based on an
estimate of the Executive’s and the Company’s achievement of the applicable
performance goals or objectives for the period before the date of Separation
from Service, as determined by the Committee, and the terms and conditions of
the Company’s annual bonus or incentive plan as then in effect, and prorated to
reflect the number of days out of 365 during which the Executive was employed by
Company during the year the Separation from Service occurred, including the date
of Separation from Service; provided that the estimate of Company performance
for the period before the date of Separation from Service shall be reconciled
with actual performance after the year of Separation from Service and the
Committee shall make any necessary adjustment in the amount payable; and
provided, further, that in the event of an underpayment/overpayment based on
such reconciliation, the Company shall promptly pay to the Executive the amount
of any underpayment or the Executive shall promptly pay to the Company the
amount of any overpayment, as the case may be;

(iv) the Company shall pay to the Executive after the date of Separation from
Service on a monthly basis an amount equal to the monthly amount of the COBRA
continuation coverage premium for such month, at the same level and cost to the
Executive as immediately preceding the date of Separation from Service, under
the Company group medical plan in which she participated immediately preceding
the date of Separation from Service, less the amount of the Executive’s portion
of such monthly premium as in effect immediately preceding the date of
Separation from Service, until the earlier of: (A) 12 months after the date of
Separation from Service, or (B) the Executive and her family have become
eligible for other substantially similar healthcare coverage or become entitled
to Medicare coverage;

(v) the provisions of this Paragraph 8(d) shall not affect any rights of the
Executive under the Company’s benefit plans or programs;

(vi) the payments and benefits under this Paragraph 8(d) shall be in lieu of any
payments and benefits under Paragraphs 8(a) or (b) above and any payments or
benefits received pursuant to Paragraphs 8(a) or (b) shall reduce the payments
and benefits provided for under this Paragraph 8(d); and

(vii) For the purpose of this Agreement, a “Change of Control” shall have been
deemed to have occurred if at any time during the Employment Term:

(A) the Company sells or otherwise disposes in an arms length transaction assets
of the Company having a fair market value of at least 60% of the fair market
value of the total assets of the Company and its subsidiaries on a consolidated
basis, or the Company sells or otherwise disposes of a majority of the equity
ownership or voting control of any member of any corporation or other entity
holding substantially all of the assets of the Company, in a single transaction
or series of related transactions; or

 

13



--------------------------------------------------------------------------------

Monica M. Weed

 

(B) acquisition by: (x) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”), or (y) two or
more Persons of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either: (1) the shares
of Common Stock outstanding immediately after such acquisition (the “Company
Common Stock”), or (2) the combined voting power of the voting securities of the
Company entitled to vote generally in the election of directors outstanding
immediately after such acquisition (the “Company Voting Securities”); provided,
however, that for purposes of this subparagraph (B) the following acquisitions
of securities shall not constitute or be included when determining whether there
has been a Change of Control: (1) any acquisition by the Company, or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

(C) consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company, or
the acquisition of the assets of another corporation by the Company (in each
case, a “Business Combination”), unless, following any such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and
Company Voting Securities outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which,
as a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Company Voting Securities
outstanding, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Company or any corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.

(e) No Mitigation or Offset. Payments and benefits under Paragraph 8 hereof
shall not be subject to mitigation or offset for compensation or benefits
received due to future employment obtained by the Executive.

 

14



--------------------------------------------------------------------------------

Monica M. Weed

 

(f) Other Benefits Upon Termination. Subject to the foregoing, the Executive’s
participation in (if any) and rights under (if any) any Company employee benefit
plans and programs upon and after any termination of the Executive’s employment
by either party for any or no reason (including without limitation under the
Navigant Consulting, Inc. 2012 Long-Term Incentive Plan and any award
agreement(s) executed thereunder) will be governed by the terms and conditions
of those plans and programs (as in effect or amended from time to time).

(g) Release. Notwithstanding anything herein to the contrary, the payments and
benefits under Paragraph 8 hereof shall only be payable if the Executive (or her
estate or legal representative in the event such payments and benefits are
payable as a result of Executive’s death) executes and delivers to the Company,
and does not revoke, a General Release and Waiver Agreement, which releases the
Company, its subsidiaries, affiliates, officers, directors, employees, agents,
benefit plans, fiduciaries and their insurers, successors, and assigns of any
and all claims of the Executive under this Agreement or related to or arising
out of the Executive’s employment hereunder, occurring up to the release date,
which the Company shall present to the Executive within twenty-one (21) calendar
days after the date of Executive’s Separation from Service. Payment of the
amounts described in Paragraph 8 hereof shall commence no earlier than eight
(8) days following the date on which the Executive (or her estate or legal
representative, as the case may be) delivers to the Company (and does not
revoke) an executed and enforceable General Release and Waiver Agreement as
described herein. To the extent any payment conditioned on the Executive’s
execution of a release constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code, if the date of Executive’s Separation from
Service occurs in one taxable year and the sixty (60)-day payment period of
Paragraphs 8(a), (b) and (c) above ends in a second taxable year, the Company
shall make payments in the second taxable year, subject to this Paragraph 8(g).

(h) Executive’s Death Following Date of Termination. If the Executive should die
after becoming entitled to payments and/or benefits under Paragraph 8, but
before payments and benefits have been made or completed, the Company shall pay
all such amounts and provide all such benefits to the Executive’s estate or
legal representative.

9. Golden Parachute Provision.

In the event that in the opinion of tax counsel selected by the Executive and
compensated by the Company (“Executive’s Tax Counsel”), a payment or benefit
received or to be received by the Executive following her Separation from
Service (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company or any of its subsidiaries, affiliates
or divisions) (collectively, with the payments provided for in the foregoing
provisions of Paragraph 8, the “Post Termination Payments”) would be subject to
excise tax (in whole or in part) as a result of Section 280G of the Code, and as
a result of such excise tax, the net amount of Post Termination Payments
retained by the Executive (taking into account federal and state income taxes
and such excise tax) would be less than the net amount of Post Termination
Payments retained by the Executive (taking into account federal and state income
taxes) if the Post Termination Payments were reduced or eliminated as described
in this Paragraph 9, then the Post Termination Payments shall be reduced or
eliminated until no portion of the Post Termination Payments is subject to
excise tax, or the Post Termination Payments are reduced to zero. For purposes
of this limitation, (a) no portion of the Post Termination Payments

 

15



--------------------------------------------------------------------------------

Monica M. Weed

 

the receipt or enjoyment of which the Executive shall have waived in writing
prior to the date of payment following termination of the Post Termination
Payments shall be taken into account, (b) no portion of the Post Termination
Payments shall be taken into account which in the opinion of Executive’s Tax
Counsel does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, (c) the Post Termination Payments shall be
reduced only to the extent necessary so that the Post Termination Payments
(other than those referred to in Paragraphs 9(a) and (b) above) in their
entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code or are otherwise not
subject to excise tax, in the opinion of Executive’s Tax Counsel, and (iv) the
value of any non-cash benefit and all deferred payments and benefits included in
the Post Termination Payments shall be determined by the mutual agreement of the
Company and the Executive in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. In the event that the Post Termination Payments
shall be reduced pursuant to this Paragraph 9, then such reduced payment shall
be determined by reducing the Post Termination Payments otherwise payable to the
Executive in the following order: (i) by reducing the cash severance payment due
under Paragraph 8 hereof; (ii) by eliminating the acceleration of vesting of any
stock options (and if there is more than one option award so outstanding, then
the acceleration of the vesting of the stock option with the highest exercise
price shall be reduced first and so on); and (iii) by reducing the payments of
any restricted stock, restricted stock units, performance awards or similar
equity-based awards that have been awarded to the Executive by the Company (and
if there be more than one such award held by the Executive, by reducing the
awards in the reverse order of the date of their award, with the oldest award
reduced first and the most-recently awarded reduced last).

10. Governing Law; Arbitration; Jurisdiction; Attorneys’ Fees.

This Agreement is made and entered into and will be governed by and interpreted
in accordance with the laws of and before the courts of the State of Illinois.
The Company and the Executive agree that any dispute regarding this Agreement
that cannot be resolved amicably by the parties, will be submitted to
arbitration within sixty (60) days of the date the dispute arose and will be
resolved in accordance with the Employment Arbitration Rules of the American
Arbitration Association then in effect. The arbitrator will be mutually selected
by the parties or in the event the parties cannot mutually agree, then appointed
by the American Arbitration Association. Any arbitration will be held in
Chicago, Illinois and the arbitrator will apply Illinois law. Judgment upon any
award rendered by the arbitrator will be final and binding and may be entered in
any court of competent jurisdiction. The Company will have the absolute right to
seek equitable remedies in any state court of competent jurisdiction in the
State of Illinois, County of Cook, or in a United States District Court in the
State of Illinois pursuant to Paragraph 6(b) hereof. The parties shall be
responsible for their own costs and expenses under this Paragraph 10; provided,
however, that all costs, fees and expenses (including reasonable attorneys’ fees
associated with such arbitration and court action to enforce judgment upon any
award made by an arbitrator) shall be borne by the Company if the Executive
prevails.

 

16



--------------------------------------------------------------------------------

Monica M. Weed

 

11. Section 409A of the Code.

(a) This Agreement is intended to meet the requirements of Section 409A of the
Code, and shall be interpreted and construed consistent with that intent. The
payments to Executive pursuant to this Agreement are also intended to be exempt
from Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and any
installment paid to Executive under this Agreement shall be considered a
separate payment. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement.

(b) Notwithstanding any other provision of this Agreement, to the extent that
the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, the payment shall be paid (or provided) in
accordance with the following:

(i) If the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s Separation
from Service (the “Separation Date”), then no such payment shall be made during
the period beginning on the Separation Date and ending on the date that is six
months following the Separation Date or, if earlier, on the date of the
Executive’s death, if the earlier making of such payment would result in tax
penalties being imposed on the Executive under Section 409A of the Code. The
amount of any payment that would otherwise be paid to the Executive during this
period shall instead be paid, with interest at the rate of 5% per annum, to the
Executive on the first business day following the date that is six months
following the Separation Date or, if earlier, the date of the Executive’s death.

(ii) Payments with respect to reimbursements of all expenses pursuant to this
Agreement shall be made promptly, but in any event on or before the last day of
the calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefit to provided, in any other calendar year and
the Executive’s right to such reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit.

The Executive hereby agrees that the Company may, without further consent from
the Executive, make any and all changes to this Agreement as may be necessary or
appropriate to avoid the imposition of penalties on the Executive pursuant to
Section 409A of the Code, while not substantially reducing the aggregate value
to the Executive of the payments and benefits to, or otherwise adversely
affecting the rights of, the Executive under this Agreement.

 

17



--------------------------------------------------------------------------------

Monica M. Weed

 

12. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
and all previous employment agreements, written or oral, regarding the subject
matter hereof between the parties hereto, including but not limited to the Prior
Agreement. Except as otherwise provided for in Paragraphs 6(c), 11 or 12(e)
hereof, this Agreement shall not be modified or amended, except by a written
agreement signed by the parties hereto.

(b) Notices. All notices, requests, demands and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been given if delivered by hand, sent by generally recognized
overnight courier service, telex or telecopy with confirmation of receipt, or
mail:

 

(i)    to the Company:    Navigant Consulting, Inc.    Attn: Chief Executive
Officer    30 S. Wacker Drive, Suite 3550    Chicago, Illinois 60606 (ii)    to
the Executive:    Monica M. Weed   

 

  

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

(c) Indemnification.

(i) The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that she
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Board or, if greater, by the laws
of the State of Delaware, against all cost, expense, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, ERISA Excise
Taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred

 

18



--------------------------------------------------------------------------------

Monica M. Weed

 

or suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if she has ceased to be a director,
officer, member, employee or agent of the Company or other entity, with respect
to acts or omissions which occurred prior to her cessation of employment with
the Company, and shall inure to the benefit of the Executive’s heirs, executors
and administrators. The Company shall advance to the Executive all reasonable
costs and expenses incurred by her in connection with a Proceeding within twenty
(20) days after receipt by the Company of a written request, for such advance.
Such request shall include an undertaking by the Executive to repay the amount
of such advance if it shall ultimately be determined that she is not entitled to
be indemnified against such costs and expenses.

(ii) Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by the Executive under
Paragraph 12(c) above that indemnification of the Executive is proper because
she has met the applicable standard of conduct, nor a determination by the
Company (including its Board, independent legal counsel or stockholders) that
the Executive has not met such applicable standard of conduct, shall create a
presumption that the Executive has not met the applicable standard of conduct.

(iii) The Company agrees to maintain during the Employment Term and thereafter
one or more directors’ and officers’ liability insurance policies covering the
Executive with the same terms and aggregate limits of liability as apply to the
Company’s other senior executive officers.

(d) Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company it shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
will inure to the benefit of and be enforceable against the Executive’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, share
exchange or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. For purposes of this Agreement, the
term “Company” means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(e) Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision will thereupon be deemed modified only to
the extent necessary to render such provision valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require, and
this Agreement will be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be. Should this Agreement, or any one or more of the
provisions hereof, be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, the Agreement or any such
provision or provisions will not as a consequence thereof be deemed to be
invalid, illegal or unenforceable in any other governmental jurisdiction or
subdivision thereof.

 

19



--------------------------------------------------------------------------------

Monica M. Weed

 

(f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, will not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(g) Counterparts. This Agreement may be executed in two counterparts, each of
which will be deemed an original and both of which taken together will
constitute a single instrument.

(signature page follows)

 

20



--------------------------------------------------------------------------------

Monica M. Weed

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

/s/ Monica M. Weed Monica M. Weed Navigant Consulting, Inc. By:   /s/ Julie M.
Howard   Julie M. Howard   Chief Executive Officer

 

21